THOMPSON, Judge,
Concurring:
I concur in the result reached by the majority but I disagree that Dr. Morgan’s testimony and the Sugano documents were admissible. However, I believe the errors were harmless and, therefore, agree that the jury’s verdict should be affirmed!
Dr. Morgan is qualified as an expert in asbestos-related diseases and support exists for the theory that mesothelioma can develop from exposure to asbestos-contaminated clothing. The evidence was nevertheless inadmissible because there was no evidence that James’s father was ever exposed to asbestos. Dr. Morgan’s general testimony regarding his household exposure theory was irrelevant absent evidence that James’s father was, in fact, exposed to the toxin during the course of his employment. However, James’s father’s alleged exposure to asbestos was mentioned briefly in closing and there was admissible evidence that James’s mesothelioma was caused by sources other than his employment with Rapid and his work at Ford. Therefore, the error was harmless.
Likewise, the Sugano documents were irrelevant. There was no evidence that James worked in substantially similar conditions as the employees referred to in the documents. James had not worked at the plants identified in the documents and the work performed by the employees at those plants differed from those performed by *584James. Therefore, the documents did not tend to prove it more or less probable that James contracted mesothelioma in the course of his employment. KRE 401. However, because the jury’s verdict was in Ford’s favor, the error must be considered harmless.